Citation Nr: 1009030	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for multiple joint 
arthralgia to include due to undiagnosed illness under 38 
C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1977 
and from May 1981 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

The evidence of record shows that the Veteran has a chronic 
undiagnosed illness manifested by multiple joint arthralgias 
that began while serving in the Southwest Asia Theater of 
operations during the Persian Gulf War.


CONCLUSION OF LAW

A chronic undiagnosed illness manifested by multiple joint 
arthralgias is presumed to have been incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. § 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


II. Other Procedural Considerations

The RO denied this claim on the basis that an earlier claim 
for arthralgia of multiple joints had been denied in a final 
unappealed rating decision in September 1992 and the Veteran 
failed to submit new and material evidence sufficient to 
reopen this claim in accordance with 38 C.F.R. § 3.156(a) 
(2009).  The Board finds that this adjudication was 
procedurally incorrect.   In Spencer v. Brown, 17 F.3d. 368, 
372 (Fed. Cir. 1994), aff'd 4 Vet. App. 283, 288-89 (1993), 
it was held that under appropriate circumstances, an 
intervening change in the applicable law may entitle a 
claimant to receive consideration of a claim on a de novo 
basis, or as a "new" claim, even though the claim is based 
essentially on the same facts as those previously decided.  
See also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 
1998).

In September 1992, when the Veteran's initial claim for 
service connection for multiple joint arthralgia was denied, 
there was no presumption applicable for a chronic disability 
resulting from an undiagnosed illness or combination of  
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian Theater of operations during the Persian Gulf 
War.  The RO denied the claim in December 1992 on the basis 
that multiple arthralgias are not considered a disability for 
VA purposes because arthralia is a finding of pain only with 
no significant cause for the pain. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by promulgating 38 C.F.R. § 3.317 that defined 
qualifying Gulf War service, established the presumptive 
period for service connection, and denoted a broad but non-
exclusive list of signs or symptoms which may be 
representative of "undiagnosed illnesses" for which 
compensation could be paid.  60 Fed. Reg. 6665 (February 3, 
1995).  Where there is an intervening liberalizing law or VA 
issue that may affect the disposition of a claim, VA is 
required to conduct a de novo review of the previously denied 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 
(2004); Spencer, 4 Vet. App. at 288-89, aff'd, 17 F.3d 368 
(Fed. Cir. 1994).  As the Veteran's claim is based on a 
substantive right created by a statutory or regulatory 
provision that was not applied and did not exist in its 
current form at the time of the prior final denial of the 
claim for multiple joint arthralgia, the Board finds this 
claim represents a new claim for jurisdictional purposes for 
which VA is required to conduct a de novo review of the 
claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994). 

Before turning to the merits of the Veteran's claim, the 
Board must determine if it would be prejudicial to the 
Veteran to address the merits of the claim, given that the 
RO's decision in April 2007 determined that the claim could 
not be reopened and did not adjudicate the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  While 
the RO initially did not reopen the claim, the RO discussed 
the merits of the claim in the February 2008 statement of the 
case.  In that document, the RO explained the denial of the 
Veteran's claim based on the merits of the claim and provided 
an analysis of the evidence of record.  Thus, the RO decided 
the claim on the merits.  Furthermore, the Veteran and her 
representative have consistently argued the merits of the 
claim.  Accordingly, the Board finds that it would not be 
prejudicial to the Veteran for the Board to address the 
merits of her claim.

III.  Merits of the Claim for Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
Generally, to establish service connection on a direct basis, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
In this case, the Veteran served in the Southwest Asia 
Theater of operations from December 1990 to April 1991 during 
the Persian Gulf War; therefore, service connection may also 
be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more no later than December 31, 2011.  See 38 
C.F.R. § 3.317(a)(1)). 
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection. 
 
An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  There is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service for claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117, unlike those 
for direct service connection.  Gutierrez v. Principi, 19 
Vet. App. at 8-9.  Further, lay persons are competent to 
report objective signs of illness.  Id.  To determine whether 
the undiagnosed illness is manifested to a degree of 10 
percent or more the condition must be rated by analogy to a 
disease or injury in which the functions affected, anatomical 
location or symptomatology are similar.  See 38 C.F.R. § 
3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006). 
 
A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness. 
 
A 'medically unexplained chronic multi symptom illness' means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii). 
 
There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C). 
 
'Objective indications of chronic disability' include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 
 
For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4). 

The Board observes that the Veteran's DD-214 confirms service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War from December 1990 to April 1991 and there 
is no record of any complaints of multiple arthralgia of the 
joints prior to the Veteran's service in the Persian Gulf.  A 
master problem list reveals that the Veteran complained of 
arthralgias in May 1991.  An August 1991 periodic evaluation 
documents that the Veteran reported occasional joint pain in 
her fingers, however, it has improved since her return from 
Southwest Asia.  The physician noted that a work up in the 
past was negative.  A March 1992 service treatment record 
shows that the Veteran complained of mild discomfort with 
multiple migrating arthralgias since return from Desert 
Storm.  She denied any rashes and denied having any severe 
pain, but reported that at times it was very discomforting.  
Physical evaluation revealed no swollen or erythematous 
joints.  Range of motion of the ankles and feet were within 
normal limits.  The physician provided a diagnosis of 
arthrlagias of questionable etiology.  A May 1992 service 
treatment record noted that the Veteran had multiple 
arthralgias, etiology uncertain and she was to follow up with 
a rheumatology appointment in June.  The Veteran was provided 
with X-rays of the cervical spin, thoracic spine, lumbar 
spine, right and left hands, shoulders and knees due to her 
history of migrating arthralgia.  The X-rays revealed mild 
thoracolumbar scoliosis, but were negative for evidence of 
arthritic changes.  The Veteran noted in the report of 
medical history as part of the separation examination in May 
1992 that her health was good except for arthritis or joint 
pain.  The May 1992 separation examination noted that the 
Veteran was being worked up for increasing discomfort of 
finger joints and knee joints. 

The Board notes that the service treatment records do not 
show any complaints of joint pain while the Veteran was in 
Southwest Asia between December 1990 and April 1991.  
Nonetheless, the evidence shows that she complained of 
arhralgias within a month from returning from the Persian 
Gulf and she continually sought treatment for multiple joint 
pain until she was discharged from military service.  
Resolving any reasonable doubt in the Veteran's favor, the 
Board finds that the medical evidence indicates that the 
Veteran's multiple joint arthrlagias are chronic and 
manifested during active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

A review of the Veteran's medical records shows that a 
definite diagnosis of the Veteran's symptoms of multiple 
joint arthralgias has never been provided.  Medical records 
document the administration of various tests (including X-
rays of the Veteran's hands, shoulders and knees and thyroid 
function studies) to determine the etiology of the Veteran's 
multiple joint pain.  However, these tests have failed to 
reveal a definite underlying etiology for the Veteran's joint 
pain.  The Veteran was never diagnosed with a disability with 
respect to her multiple joint pain during military or after 
military service.  

The Board observes that VA provided the Veteran with a VA 
opinion in January 2008.  The examiner reviewed the claims 
file and determined that there were very few mentions of 
joint pains for the hands and knees in the claims file.  The 
examiner noted that there was little mention since discharge 
other than to have someone say her pains are likely to be a 
Gulf War Syndrome.  The examiner determined that there was no 
medical evidence substantiating this claim.  The examiner 
provided the opinion that at this time, there are 
insufficient findings to relate any problem to military 
service and the time-line is indicative of normal age-related 
change in joints.  However, the Board also notes that a VA 
treatment record notes that a review of the Veteran's records 
reveal that her multiple arthralgia and pains are the same as 
those experienced while deployed and at multiple visits since 
that time.  The etiology is still undetermined, but likely 
related to some sort of Gulf War Syndrome.  In addition, the 
Board notes that the Veteran contends that her residuals of 
arthralgia of multiple joints occurred during service and 
have continued to this day.  The Veteran is competent to 
report observing objective signs and symptoms, such as joint 
pain, which are capable of lay evidence.  Gutierrez v. 
Principi, 19 Vet. App. 1, 9-10 (2004).  Furthermore, the 
Board notes that under 38 U.S.C.A. § 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, the symptoms, which are capable of lay 
evidence, are presumed to be related to service and unlike a 
claim of "direct service connection," VA cannot impose a 
medical nexus requirement.  

In conclusion, the medical evidence of record confirms 
objective complaints of chronic multiple joint arthralgias 
since the Veteran's service in the Persian Gulf.   Moreover, 
this condition, which had its onset while the Veteran was in 
the Southwest Asia theater of operations during the Persian 
Gulf War, cannot by history, physical examination, X-rays or 
laboratory tests be attributed to a known clinical diagnosis.  
See 38 C.F.R. §§ 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  Accordingly, the Board 
finds that service connection for multiple joint arthralgias 
as a chronic undiagnosed illness is warranted.

	
ORDER

Entitlement to service connection for a chronic undiagnosed 
illness manifested by multiple joint arthralgias is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


